Citation Nr: 0622326	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder for accrued benefits purposes.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. Section 1310 based on the theory that 
post-traumatic stress disorder was a contributory cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1967, including combat service in the Republic of Vietnam.  
He died in March 1995, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to DIC, and from 
an April 2003 rating decision of the same RO which denied 
entitlement to service connection for post-traumatic stress 
disorder for accrued benefits purposes.  This appeal has a 
very lengthy procedural history in that it has been before 
the Board four previous times and before the United States 
Court of Appeals for Veterans Claims (Court) twice.  

The appellant's claim of entitlement to DIC is limited to the 
theory that the veteran's death was caused, at least in part, 
by post-traumatic stress disorder that he developed as a 
result of his combat service.  This claim is limited by 
virtue of the Court upholding the Board's April 1998 decision 
denying the claim on other theories that the veteran's death 
was caused by his service-connected residuals of gunshot 
wounds.  The issue of entitlement to DIC is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran's attorney recently 
revisited arguments regarding entitlement to accrued benefits 
for a total rating.  The record reflects that the RO denied 
that claim in January 2004 and the appellant did not appeal 
the decision.  An August 2005 brief appears to be the first 
mention of the claim since the denial of benefits in January 
2004, however, the Board acknowledges that the veteran's 
claims folder has been rebuilt.  Therefore, the claim is 
referred to the RO for appropriate action to determine if the 
appellant appealed the January 2004 denial of accrued 
benefits based on a grant of a total rating.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of gunshot wounds to the abdomen and 
to the left thigh.

2.  At no time during the veteran's life was he diagnosed as 
having post-traumatic stress disorder.

3.  The medical record upon the date of the veteran's death 
did not include a diagnosis of a psychiatric disorder due to 
active service and/or service-connected disability.


CONCLUSION OF LAW

Criteria for entitlement to accrued benefits based upon a 
grant of service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1110, 5121 (West 1991); 
38 C.F.R. §§ 3.303, 3.1000 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The Board fully acknowledges that 
there are deficiencies in the VCAA notice with respect to 
timing and content of notice provided to the appellant in 
this appeal; however, she is not prejudiced by any such 
deficiency with respect to her claim of entitlement to 
accrued benefits as that claim is limited to the record as it 
existed on the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(d)(4).  As such, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.

The Board likens this claim to one addressing clear and 
unmistakable error in that the record at the time of a 
particular event is the whole universe for consideration.  
The Court specifically found in Livesay v. Principi, 15 Vet. 
App. 165 (2001) that the VCAA was not applicable to CUE 
claims because they are unique in the respect that a claimant 
is charged with providing evidence and the review of the 
record is limited to the evidence that existed at the time of 
the rating decision in question.  As such, the Board finds 
that the appellant is not prejudiced by any notice 
deficiencies and will proceed with a discussion of the merits 
of her claim of entitlement to accrued benefits.

The appellant contends that her husband developed post-
traumatic stress disorder as a result of his combat service 
in the Republic of Vietnam and his combat injuries.  She 
fully acknowledges that the veteran was not diagnosed as 
having post-traumatic stress disorder during his lifetime, 
but believes that his treatment for anxiety and depression 
was actually treatment of symptoms of post-traumatic stress 
disorder.  Neither the appellant nor her attorneys have 
argued that a diagnosis of post-traumatic stress disorder 
existed at the time of the veteran's death.  Rather, they 
have submitted documents dated after the veteran's death 
which include the diagnosis of post-traumatic stress 
disorder.  Of most interest is the opinion of the veteran's 
treating osteopath that the veteran's anxiety and depression 
that were diagnosed during his lifetime were actually 
symptoms of post-traumatic stress disorder.  The physician 
did not suggest, however, that he ever rendered the 
appropriate diagnosis during the veteran's life.

The medical evidence dated through the date of the veteran's 
death in March 1995 does not include a diagnosis of post-
traumatic stress disorder nor does it include any evidence of 
a medical opinion having been rendered that his depression 
and anxiety were related to his active service and/or his 
service-connected disabilities.  Service medical records are 
silent as to treatment for or diagnosis of a psychiatric 
disability.

The veteran requested entitlement to service connection for 
post-traumatic stress disorder in July 1987.  Prior to his 
death in March 1995, he did not submit any evidence to 
support the claim and he was not scheduled for a VA 
psychiatric examination.  The claim was pending at the time 
of his death and the appellant's DIC application received in 
November 1995 was accepted as a claim of entitlement to 
accrued benefits based on a grant of entitlement to service 
connection for post-traumatic stress disorder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service 
the claim is based.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).  The benefits to which a veteran was entitled at 
the time of his death are based upon the evidence on file at 
the date of death.  See 38 C.F.R. § 3.1000(d)(4).  The 
substance of a survivor's claim is purely derivative from 
any benefit to which the veteran might have been entitled at 
the time of his death; the survivor cannot receive any such 
attributed benefit that the veteran could not have received 
upon proper application therefor.  See Zevalkink v. Brown, 6 
Vet. App. 483, 389-90 (1994).

As noted above, the record evidence as it existed at the time 
of the veteran's death is not in dispute.  He participated in 
combat service in Vietnam, sustained gunshot wounds to the 
abdomen and left thigh, was treated for depression and 
anxiety in the 1980's and 1990's, and died in March 1995 
without ever having been diagnosed as having post-traumatic 
stress disorder or having a medical professional render an 
opinion that his depression and/or anxiety were due to his 
active service or service-connected disabilities.  The Board 
fully acknowledges that the record now contains a diagnosis 
of post-traumatic stress disorder, but cannot consider that 
evidence in relation to the claim of entitlement to accrued 
benefits because the diagnosis did not exist in March 1995 
when the veteran died of thermal injuries.  The Board 
appreciates the appellant's assertions that the veteran 
should have been scheduled for a VA examination prior to his 
death so that the proper diagnosis could have been obtained, 
but that does not change the reality of the matter that the 
veteran was not scheduled for an examination and the 
veteran's treating physician did not render what the 
appellant considers the proper diagnosis while the veteran 
was alive.

Given the evidence as it existed at the time of the veteran's 
death, the Board finds that service connection cannot be 
granted for post-traumatic stress disorder as there was no 
diagnosis of the disorder.  Additionally, the medical 
evidence did not show that the diagnosed depression and 
anxiety were due to the veteran's service and/or service-
connected disabilities so as to warrant entitlement to 
service connection for those psychiatric disorders.  
Accordingly, criteria for accrued benefits are not met and 
the appellant's claim is denied.

ORDER

Service connection for post-traumatic stress disorder, for 
the purpose of accrued benefits, is denied.


REMAND

This appeal stems from a denial of DIC benefits long before 
the enactment of the VCAA.  Over the course of this lengthy 
appeal, the appellant has argued that VA has not complied 
with its duties to notify her of the evidence necessary to 
substantiate her claim.  Specifically, it was argued before 
the Court that the VCAA notice of record was deficient 
because it did not explain the medical evidence of record and 
the evidence needed as a result of the limited medical record 
at the time of the veteran's death.  Although VA has 
subsequently complied with the Court's remand orders to 
provide the appellant with a copy of a medical opinion as 
required by Thurber v. Brown, 5 Vet. App. 119 (1993), it has 
not provided updated, and as a consequence, adequate VCAA 
notice.  It is important to point out that since the Board's 
last remand in November 2005 there have been several 
important Court decision with respect to proper VCAA notice.  
Therefore, in an effort to fully assist this appellant in her 
efforts to substantiate the claim of entitlement to DIC, the 
Board finds that this matter must again be remanded to ensure 
proper notice under the VCAA.

The record also shows that the Board remanded the claim of 
entitlement to DIC based on the theory of post-traumatic 
stress disorder being a contributory cause of death in 
February 2001 for additional development of the medical 
record.  Specifically, the Board ordered that two 
psychiatrists review the claims folder to determine the 
likelihood of the veteran having post-traumatic stress 
disorder or other anxiety disorder as a consequence of combat 
service or service-connected residuals of gunshot wounds.  
The Board also ordered that the psychiatrists render opinions 
regarding the likelihood of any diagnosed psychiatric 
disorder having a contributory effect on the veteran's cause 
of death.

As a result of the Board's remand order, two psychiatrists 
reviewed the veteran's claims folder in March 2003 and stated 
that the veteran met certain criteria for a diagnosis of 
post-traumatic stress disorder, but without a more detailed 
examination of the veteran having been performed during his 
lifetime, they could only speculate that the veteran had 
post-traumatic stress disorder.  Unfortunately, the report 
did not include an opinion as to the likelihood of the 
veteran having post-traumatic stress disorder nor did it 
address etiology of the diagnosed depression and anxiety.  
Furthermore, the report did not include any reference to the 
opinion of the veteran's treating osteopath or accounts made 
by the appellant of her veteran's symptomatology.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

When considering the evidence as a whole, including the 
recently submitted declarations made by the appellant, her 
son, and the veteran's treating osteopath regarding 
symptomatology referenced in the March 2003 VA medical 
report, the Board finds that the medical evidence is 
insufficient upon which to render a decision.  Thus, in an 
effort to assist this appellant in substantiating her claim, 
this matter must be remanded for additional review of the 
record by medical professional in the psychiatric field.  In 
compliance with previous remand orders, as per Stegall, two 
board-certified psychiatrists will again be requested to 
review the record to determine the appropriate diagnosis at 
the time of the veteran's death and, more importantly, any 
role possible service-related psychiatric symptoms played in 
the cause of the veteran's untimely and unfortunate demise in 
1995.

Therefore, this matter is REMANDED for the following action:

1.  The appellant must be provided notice 
of her rights and responsibilities under 
the VCAA.  Any development required as a 
result of the appellant's response to the 
notice should be performed.

2.  The claims folder should be referred 
to two board-certified psychiatrists, 
fee-based if necessary, for opinions 
necessary to determine the cause of the 
veteran's death.  Each question set forth 
MUST be addressed by the examiners:

(a)	When considering the medical 
evidence, including the opinion of the 
veteran's treating osteopath and the 
statements provided by the appellant 
and her son regarding symptomatology, 
is it as likely as not that the 
veteran had post-traumatic stress 
disorder due to active service?  This 
question is not answered by simply 
saying that a response would require 
speculation.

(b)	When considering the medical 
evidence, including the opinions of 
the veteran's treating osteopath and 
statements provided by the appellant 
and her son regarding symptomatology, 
is it as likely as not that the 
depression and/or anxiety treated 
during the veteran's lifetime was due 
to his combat service or residuals of 
gunshot wounds?  This question is not 
answered by simply saying that a 
response would require speculation.

(c)	If a psychiatric disorder due to 
service or service-connected 
disability is found to have existed 
during the veteran's lifetime, what is 
the likelihood (stated in percentages 
such as at least 50% likely) that the 
diagnosed disorder contributed 
substantially or materially to his 
death?

(i)	Did the psychiatric disorder 
result in debilitating effects 
and general impairment of health 
to an extent that it rendered the 
veteran materially less capable 
of resisting the primary causes 
of death or have a material 
influence in accelerating death?  
This response must be limited to 
psychiatric disability without 
consideration of the debilitating 
effects caused by the service-
connected residuals of gunshot 
wounds.

(ii)	Did the psychiatric disorder 
cause such impairment in judgment 
as to render the veteran unable 
to avoid smoking cigarettes next 
to an oxygen tank?

(iii)	Did the psychiatric disorder play 
any role in the decision to take 
the veteran off of life support 
in March 1995?

All opinions must be supported by 
complete rationale.  The Board 
acknowledges that some speculation will 
have to be employed in rendering the 
opinions requested and requests that 
responses be couched in terms of 
likelihood from a medical standpoint.

3.  Upon receipt of the medical report, 
carefully review the report to ensure 
that all questions are answered.  If any 
of the questions are not addressed, 
return the claims folder to the medical 
professionals and request an addendum to 
the report.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


